DETAILED ACTION

Summary
Applicant’s election of Species E1, F3, and G2, without traverse, in the response filed June 9, 2022 has been acknowledged. 
Claims 1-17 are currently pending while claims 9 and 17 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recite, “the solar cells are configured to have minimal or no reverse bias and reverse bias breakdown sensitivity”.
It is unclear as to the scope of method steps encompassed by the phrase “the solar cells are configured to have minimal or no reverse bias and reverse bias breakdown sensitivity” and what method step are specifically excluded by the phrase “the solar cells are configured to have minimal or no reverse bias and reverse bias breakdown sensitivity” because it is unclear as to what configurations of the solar cells provide for minimal or no reverse bias and reverse bias breakdown sensitivity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knechtli et al. (U.S. Pub. No. 4,494,302) in view of Mildenstein et al. (U.S. Pub. No. 2013/0154394 A1).
With regard to claims 1 and 13, Knechtli et al. discloses a method of annealing a deployed solar cell array comprising solar cells comprising lithium, the method comprising:
orienting the solar cell array toward the sun (see Abstract; see Fig. 2);
selecting a first portion of the array, thereby raising the temperature of the first portion (see line 66, column 2 to line 7, column 3 teaching selecting a section  of the array to anneal which is cited to read on the claimed selecting “a first portion of the array”, see Fig. 1; see Abstract teaching “heating the solar cells to a moderate temperature” during the annealing step which is cited to read on the claimed “thereby raising the temperature of the first portion” because the cited first portion selected to be annealed is thereby heated to raise a temperature of the first portion), 
annealing the first portion of the array to remove defects in the first portion (see Abstract).

Knechtli et al. discloses wherein the selecting of the first portion of the array is for maintenance/repair of the solar cells of the first portion due to radiation damage (see Abstract) but does not disclose wherein the selecting of the first portion of the array includes open-circuiting the first portion of the array.
However, Mildenstein et al. discloses a method of selecting a first portion of a solar cell array (see Abstract). Mildenstein et al. is analogous art because Mildenstein et al., like applicant, is concerned with solar cell arrays.
Mildenstein et al. discloses wherein selecting a portion of a solar cell array (such as exemplified in Fig. 1-2) even for repair/maintenance (see [0015]) can include open-circuiting the first portion of the array (see Abstract teaching “bypass switching state” which open-circuits the first portion of the array). 
Mildenstein et al. teaches the bypassing of respective portions of the array allows for control of the current generated in the overall photovoltaic system (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the selecting of the first portion of Knechtli et al. to include the open-circuiting technique of Mildenstein et al. because it would have provided for control of the current generated in the overall photovoltaic system. 
Knechtli et al., as modified by Mildenstein et al. above, teaches open-circuiting a first portion of the array (recall Mildenstein et al. teaches open-circuiting during bypass of a portion of the array), thereby raising the temperature of the first portion as Knechtli et al. teaches heating the solar cells to a moderate temperature via sunlight which would raise the temperature of the first portion as modified to include open-circuiting the first portion because of the exposure to sunlight.
With regard to claim 2, independent claim 1 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above. Knechtli et al. discloses further comprising 
operating a second portion of the array during the annealing step (such as depicted in Fig. 1, a second portion 12a or 12c-f).
With regard to claim 3, independent claim 1 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above. Knechtli et al. discloses further comprising 
open-circuiting a second portion of the array and annealing the second portion (see Fig. 2, as modified to include the open-circuiting technique of Mildenstein et al. above).
With regard to claims 5 and 6, independent claim 1 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above. Knechtli et al. discloses further comprising 
flowing additional current through the solar cells in the first portion of the array in order to further increase the temperature of the first portion (see Abstract teaching “forward bias voltage”).
With regard to claim 7, dependent claim 6 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above. Knechtli et al. discloses wherein
the flowing step is performed when the solar cells are exposed to light (see Abstract teaching sunlight directed onto the solar cells).
With regard to claim 8, dependent claim 6 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above. Knechtli et al. discloses wherein
the solar cells are configured to have minimal or no reverse bias and reverse bias breakdown sensitivity (the cited solar cells are cited to read on the claimed “configured to have minimal or no reverse bias and reverse bias breakdown sensitivity” because they are structurally capable of having minimal or no reverse bias and reverse bias breakdown sensitivity as they are disclosed in the Abstract as having a forward bias applied).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knechtli et al. (U.S. Pub. No. 4,494,302) in view of Mildenstein et al. (U.S. Pub. No. 2013/0154394 A1), and in further view of Yu Sang Phil (KR 101395048 B1).
With regard to claim 4, dependent claim 3 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above.
Knechtli et al., as modified above, does not disclose wherein the selecting which portion to open-circuit and anneal is done by a procedure of an embedded artificial intelligence system.
However, Yu Sang Phil teaches a solar cell system (see Title). Yu Sang Phil teaches solar cell systems can utilize control devices equipped with various analog sensors, circuits for driving them, and software implementing artificial intelligence logic as efficiency enhancing equipment (see Background-Art which is cited to read on the claimed “embedded artificial intelligence system” as the cited software implementing artificial intelligence logic is embedded in the circuits of the control device).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the selecting of the portion to open-circuit and anneal in the method of Knechtli et al., as modified above, to include applying the artificial intelligence logic suggested by Yu Sang Phil because it would have provided for system control for enhancing efficiency.  
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knechtli et al. (U.S. Pub. No. 4,494,302) in view of Mildenstein et al. (U.S. Pub. No. 2013/0154394 A1), and in further view of Lassiter et al. (U.S. Pub. No. 2013/0206199 A1).
With regard to claims 10 and 12, independent claim 1 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above.
Knechtli et al., as modified above, does not disclose further comprising shining a light source on the first portion of the array to further raise the temperature of the first portion.
However, Lassiter et al. discloses a solar cell system (see Title and Abstract). Lassiter et al. teaches a solar cell system, such as on a spacecraft, can utilize solar/thermal power from the sun as well as from a laser which is more energy than using the sun alone (see [0043]). Lassiter et al. teaches utilizing monochromatic light for maximizing efficient conversion (see [0043]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Knechtli et al., as modified above, to include further shining a laser, as suggested by Lassiter et al., on the first portion because it would have provided for more thermal energy than using the sun alone. 
With regard to claims 10 and 11, independent claim 1 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above.
Knechtli et al., as modified above, does not disclose further comprising shining a light source on the first portion of the array to further raise the temperature of the first portion.
However, Lassiter et al. discloses a solar cell system (see Title and Abstract). Lassiter et al. teaches a solar cell system, such as on a spacecraft, can utilize solar/thermal power from the sun as well as from a laser which is more energy than using the sun alone (see [0043]). Lassiter et al. teaches utilizing monochromatic light for maximizing efficient conversion (see [0043]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Knechtli et al., as modified above, to include further shining a laser, as suggested by Lassiter et al., on the first portion because it would have provided for more thermal energy than using the sun alone.
Knechtli et al., as modified above, teaches a light source (such as mirrors 24, Fig. 2 cited to read on the claimed light source as it provides a source of radiation for cells 20 from the reflective surfaces of 24, originating from the laser suggested by Lassiter et al. above) on another spacecraft (implicit in Fig. 2, the cited mirrors on a spacecraft reading on the claimed “another spacecraft” because it is a one spacecraft of the many spacecrafts in existence; it is noted the claims do not previously require any “spacecraft”). 
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knechtli et al. (U.S. Pub. No. 4,494,302) in view of Mildenstein et al. (U.S. Pub. No. 2013/0154394 A1), and in further view of Benton et al. (U.S. Patent No. 5,961,738) and Ricklefs (DE 19956878 A1).
With regard to claims 14-16, independent claim 1 is obvious over Knechtli et al. in view of Mildenstein et al. under 35 U.S.C. 103 as discussed above.
Knechtli et al. does not disclose wherein the array comprises a transparent cover to at least partially protect the array from radiation.
However, Benton et al. discloses a solar cell assay (see Title). Benton et al. teaches a transparent cover formed of a thin film and being segmented, each segment covering a subset of the solar cells in the array (see Fig. 13 depicting segments 183/184).
Ricklefs discloses a solar cell system (see Fig 1b) and teaches a cover can include UV protection integrated into the cover since UV radiation destroys materials long term (see 8th paragraph of Description).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the array of Knechtli et al. to include the transparent cover with UV protection integration as suggested by Benton et al. and Ricklefs because it would have addressed UV radiation which destroys materials long term.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 12, 2022